 TENNESSEE PACKERS, INC., FROSTY MORN DIVISIONAPPENDIX165NOTICE TO ALL MEMBERS OF UNITED SUGAR WORKERS UNION,LOCAL9,AFFILIATEDWITH INTERNATIONAL LONGSHOREMEN'SASSOCIATION,AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor,Relations Act, as amended,we hereby notify our members that:WE WILL NOT cause or attempt to cause American Sugar Company to dis-criminate against Vincent Balbi,Melvin Lawrence,or any other employee ofsaid Employer, because the membership of said employees,or any of them,in our labor organization has been terminated on some ground other thanfailure to tender the periodic dues uniformly required as a condition of retain-ing such membership.WE WILL NOTthreaten any of the employees of the above-named Employerwith bodily.of the Brotherhood of Sugar Workers, or any other labor organization otherthan our organization,or in any other manner restrain or coerce said employees,in the exercise of rights guaranteed to them by Section 7 of the Act.WE WILL make Melvin Lawrence whole for any loss of pay he may havesuffered as a result of the discrimination'against him caused by our labororganization.'WE WILL notify American Sugar Company that we withdraw'our objectionto its employment of Melvin Lawrence,and that we request said Employer tooffer him immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority and other rights -and,privileges previously enjoyed.UNITED SUGAR WORKERS UNION, LOCAL 9,AFFILIATEDWITH'INTERNATIONAL, LONG-SHOREMEN'SASSOCIATION,AFL-CIO,'Labor Organization.Dated-------------------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or coveredby anyother material. -.Employees may communicate directly with the Board'sRegional Office, FifthFloor,Squibb Building,745 Fifth Avenue, New York,New York, Telephone No.751-5500,if they have any questions concerning this notice or compliance with its,provisions.Tennessee Packers, Inc.,Frosty Morn DivisionandAmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, Local405.1Case No. 26-CA-1545.February 27, 1964DECISION AND ORDERDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with,146 NLRB No. 15. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDER-The Board adopts as its Order the Recommended Order of theTrial Examiner.'1The Recommended Order is -herebyamendedby substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby orders,that-Respondent,Tennessee Packers, Inc., Frosty Morn Division,its -officers,agents,successors,and assigns, shall:The Appendix attached to the Trial Examiner's Decision is hereby amended by adding thefollowing immediately below the signature line at the bottom of the notice:Nora.-we will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended,after discharge from the Armed Forces.TRIAL EXAMINER'S DECISIONThis proceeding was heard before Trial Examiner Leo F.Lightner in Clarks-ville, Tennessee,on July 30, 1963,on the complaint of General Counsel,as amended,and the answer of Tennessee Packers, Inc., Frosty Morn Division.,The issuelitigatedwas whether the Respondent violated Section 8(a)(4), (3),and (1) andSection 2(6) and (7) of the Labor Management Relations Act, 1947,as amended,61 Stat.136, herein called the Act.Briefs filed by the General Counsel and Re-spondent and the oral argument presented by each have been carefully considered.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Tennessee corporation,maintaining a plant and place of businessat Clarksville,Tennessee,2where it is engaged in the processing of meat and meatproducts.During the 12 months preceding the issuance of the complaint, onJuly 1,1963,a representative period,Respondent sold and shipped finished prod-ucts valued in excess of $50,000 directly to points outside the State of Tennessee.The complaint alleges, the answer admits, and I find that said Respondent is engagedin commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO;Local 405,herein called the Union,isa labor organization within the meaning ofSection 2(5) of the Act.1 The original charge herein was filed onMay 27, 1963. An amendedcharge was filedon June 14, 1963An additional amended charge was filed on July 1, 1963On the latterdate the complaint herein wasissued2In Case No.10-CA-3956,reportedin 124 NLRB 1117, of which I have taken officialnotice, otherplants owned and operatedby Respondent are notedWe are here con-cerned withthe Clarksville plant. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION167111.THE ALLEGED UNFAIR LABOR PRACTICESThe IssueThe principal issue raised by the pleadings, as amended, and litigated at thehearing are whether the Respondent since on or about May 6, 1963, has failed andrefused to reemploy or recall Shirley Holt, Nora Ann Black and Myrtle Lanebecause said employees joined or assisted the Union, or engaged in union or con-certed activities, or because said employees filed charges and gave testimony underthe Act, in derogation of the provisions of Section 8(a)(4), (3), and (1) of theAct.Respondent generally denied the commission of any unfair labor practices.BackgroundThe Union has been unsuccessful in several efforts to organize the employees atRespondent's Clarksville plant, commencing in 1952.On October 8, 1959, theBoard found that Respondent had engaged in conduct violative of the provisionsof Section 8(a)(1) by: (1) threatening to close the Clarksville plant; (2) by grant-ing wage increases in order to influence employees against the Union; (3) byphotographing employees while, engaged in union activity; 'and (4) by interrogat-ing employees regarding their union membership, activities, or sympathies in aSpecifically the Boardfound that it was Plant Superintendent Clay Barnes who had engaged in interroga-tion of employees, made threats to close the Clarksville plant, ordered the takingof pictures of employees while they were engaged in union activities, and selectedthe employees who received wage increases in order to influence said employeesagainst the Union .3On June 28, 1963, the Board found that Respondent had engaged in conductviolative of Section 8(a)(3) and (1) by reason of the discriminatory dischargesof Ophelia Hutchison and Claudine Warren,' and, in addition, violative of Section8(a) (1) by interrogation of employees. Specifically the Board found unlawful inter-rogation by Plant Superintendent Clay Barnes and Foreman Roy Cipriano, as wellas others. It was Cipriano who effectuated the discriminatory discharges .4In Case No. 26-CA-1388 it was alleged that the discriminatees herein, Holt,Black, and Lane, were discriminatorily laid off on September 14, 1962, and thatRespondent's failure to recall them was discriminatorily motivated.These allega-tions were dismissed, on a finding that the layoffs were in accordance with depart-mental seniority,5 and an absence of proof of discriminatory motivation. It wasalso found that as of the time of the hearing, on January 29 and 30, 1963, therewere only five employees in the wiener packaging department and, accordingly, therehad been no failure to recall the alleged discriminatees.The EvidenceIt isundisputed that Bobby Langster, a male employee, was hired in May 1963,to work in the wiener department.Also undisputed is the fact John Suggs, a maleemployee, was hired in the same department in June 1963. Betty Mohon (spelledin this record "Mahone" and in the prior record "Mohon"), was recalled, or rehired,on May 6, 1963, and assigned to work in the ham room or ham department orsmoked meats department.Fay Seay, who had been employed by Respondentsomeyears previously, was rehired on May 7, 1963, and assigned to the ham roomor smoked meat department. It is likewise undisputed that Nora Ann Black,ShirleyHolt, and Myrtle Lane had not been rehired or recalled at the time ofthe hearing herein.The hiring of the four individuals named and the failure torecall the three alleged discriminatees is the nub of this case.See footnote 2.I have taken official notice of Case No. 26-CA-1388, reported InTennessee Packers,Inc.,Frosty Morn Division,143 NLRB 494. Acts of Respondent's agents occurring morethan 6 months prior to the filing and service of the charge are considered as backgroundonly, and will not be made the basis of any finding of unfair labor practices, in accordancewith the provisions of Section 10(b) of the Act.Frost Lumber Industries, Inc, ofTexas,93 NLRB 1586, 1592, and footnote 3 (IR).5 Five of ten employees in the wiener packaging department were laid off.The orderof seniority of these five, with the highest in seniority first, were Nora Ann Black,Shirley Holt, Myrtle Lane, Betty Mohon (identified in the instant record as "Mahone"),and Aileen Harris. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undisputed testimony of Black was that during the period of her employ-mentby Respondent6shewas assignedto the wiener department and workedthere most of the time.However, it was normal practice for the employees to beassigned to work in other departments when they were needed.Black was soassignedto work in the ham room, on the bacon line, and on the lunch meat line.Black asserted that while she was working on a night shift, which she estimatedto have extended over a period of 2 or 3 months, she would spend 2 or 3 hoursof a 10-hour shift each day working in the ham room where she would wrap hams,'bacon, smoked meats, and jowls.When she worked on the bacon line she weighed'bacon, sliced bacon, and packaged it in V2-pound or 1-pound packages. In thewiener department she ran the wiener peeling machine, which required lifting atray of sausages of an estimated weight of 12 to 15 pounds and placing the wienersin the machine. She also helped pull out "floats," containing packages of wieners,with the help of two or three girls. Black explained they would go into the shippingroom and' ask. one of the men to come in and pull the float out, but if they were in a'hurry they would not wait for the men to pull them out.These floats would bepushed out four or fivetimes aday and did not involve "a whole lot of workingtime."It is undisputed that Black testified, adversely to Respondent, in Case No.26-CA-1388, on January 29, 1963, and this fact was known by Respondent.The undisputed testimony of Lane was that during her employment by Respondentshe worked in the wiener department, she was transferred to the ham room for 3,4, or 5 months,and at times was assignedto work in the lunch meat department,smoked meatdepartment, and bacon department.7These latter assignments werefor a few hours each time. Lane described her work in the ham department aspulling hams out of "stockinets" and wrappinghams.In the bacon department sheweighed bacon, wrapped bacon, and helped to press bacon.When she worked inthe wienerdepartment in 1958, she also worked in the,ham room or wherever theywere needed.Lane also testified adversely to Respondent in Case No. 26-CA-1388,and this fact was known to Respondent.ShirleyHolt did not appearas a witness.8Holt appeared as a witness forGeneral Counsel and testified adversely to Respondent in the earlier 1963 hearing .9Clay Barnes has been superintendent of Respondent's plant at Clarksville since1949.Barnesacknowledged that Holt, Black, and Lane had not been recalled sinceSeptember 14, 1962, asserting as the reason that there had not been an available jobfor them and that no one had been employed in their place.The evidence relativeto the hiring of Langster and Suggs, new male employees, in the wiener packaging,department, is next considered.Barnes related that early in February 1963, Foreman Cipriano 10 suggested thatin the lunch meat department and wiener packing department men would be betterable to do the heavier lifting required on transfer of floats into the holding coolersO In Case No. 26-CA-1388 the Boardfoundthat Black was initially hired on Febru-ary 11, 1958, laid oil'.November 14, 1958, rehired March 23, 1959, laid off September 14,1962.Her date of seniority was, accordingly, March 23, 1959.' However, where anemployeehad been laid off for more than 30 days, it is undisputed that a new seniority,date was establishedas ofthe date of the employee's last recall.No. 26-CA-1388 the Board found that Lane was initiallyhired inApril 1958,in the wienerpackaging department,was laidoff November 14, 1958, recalled to the samedepartment June 6, 1960, transferred to the bacon department on 'July 13,1960, re-,transferred to the wiener packaging department on October 16, 1960,and laid offSeptember 14, 1962.s In Case No. 26-CA-1388 the Board found that Shirley Holt was first employed by,Respondent on March 24, 1958, she waslaidoff on November 14, 1958, while working inthe wienerpackaging department, recalled in April 1959, to work in the bacon department,transferredJune 1, 1959, to the wiener packaging department, laid off September 14, 1962.9I havetakenofficial notice of the testimony of Holt, set forth in the decision in CaseNo. 26-CA-1388.10 Cipriano was identified by Barnes as foreman of the packing department in charge of.bacon, smoked meats, sliced luncheon meat, and wiener packaging.These are separate,divisions or departments.The wiener packaging and sliced luncheon meat divisions areadjacent to each other on the same floor. Similarly the ham room and bacon divisionsare adjacent to each other on the floor below. Barnes and Cipriano used the terms "ham.room" and "smoked meats" interchangeably.However, the term "smoked meats" depart-ment appears to include bacon slicing and wrapping as well as ham wrapping. TENNESSEEPACKERS, INC., FROSTY MORN DIVISION169}previouslyperformedby theshipping department.However,at variancewith thisassertion,Ciprianoadmittedthe femaleemployees,at times, pulled the floats out,thenassertedthat "one man" guided the float.In additionCiprianoassertedthatsince women are limited to a 10-hour day and5-day week (inferentially under Tennesseelaw) that the men could work longer.and do the cleanup work.ll It is inferred that themen remainedto docleanup.Men couldalso dowhatwas known as setupwork whichincluded getting corrugatedboxes to package wieners and film to wrap the packages.The latterrequires lifting.The same situation,according to Barnes,applied on the lunch meat line.Barnes-explained that in 1962,after remodeling, the lunchmeat line was in the same roomas the wiener packing line.Barnes assertedthat thehiring of two men,Langster-and Suggs,was done to expeditethe workand make the operations more efficient.Foreman Cipriano,somewhat at variance with the testimony of SuperintendentBarnes, acknowledgedthat Langsterwas doing the work formerlyperformed by the.discriminatees"as far as putting packages in boxes,1-pound packages into boxes"(the boxes contained 35 pounds of wieners).Ciprianoasserted that in 1962,beforethe layoff,employee Bumpus who is still employed on the lunch meat line aided inpulling out "floats" (a vehicle uponwhich the 35-poundboxes of wieners were-placed then removed to a cooler),and Bumpus inferentially pulled"trees" contain-ing 1,000 pounds of wieners out of the cooler for processing.These trees were on-an overhead track.Cipriano asserted that Langster would remove a float seven,or eight timesa day and eachoperationwould require 3or 4 minutes.Ciprianothen asserted that the timelost by themovement of floats was reduced from 25 to30 minutesper dayto 10 or 15 minutesper day.Ciprianoacknowledged that Suggs was hired as a temporary employee because'"we needed him to help out -on our wiener peeler,specifically to run the peeler, to'keep the productout, becauseat the same time our lunch meat business hadincreased,also-Bumpushad tospend all of his time, just about,on the lunch meatline preparing his loaves."12Cipriano acknowledged that the wiener peeler ma--chine had formerly been operatedby a girl, Nora Ann Black.Bumpus has pulledthe trees out of the cooler,since Suggs left in lateJuly 1963.Ann Schuff,who is employed in wiener packaging,credibly testified that the'work performedby Langsterand Suggs was the same as that formerly done byHolt, Black,and Lane.Specifically,she relatedthat Langster"runs the machine,-and he boxes the wienies,but he don't pack."She described Suggs' work as "he-run the weenie peeling machine."To the extentthe testimony of Schuff is at,variance with that of Barnesand Cipriano,I credit Schuff.13After thelayoff ofBlack,before thehiring of Suggs,Schuffasserted Beauford Durham,a female em-,ployee, ran the wiener peeling machine.I turn next to consideration of the circumstances surrounding the hiring of BettyMohon and Fay Seay.It is the contentionof GeneralCounsel that the hiring ofthese two individuals,without giving considerationto the threediscriminatees, wasdiscriminatorilymotivated.Superintendent Barnes denied that Mohon and Seaywere hired to do the samework as that formerly done by Holt Black,and Lane.14Barnes related that in considering the qualificationsofMohonand Seay he con-sidered their prior experience in the ham room.Seay had workedfor Respondenton two different occasions previously,but not inthe21yearsprior to the time shewas hired.It is undisputed that in the period sincethey have been rehired both"Motion and Seayhave worked in wiener packaging,but the time so spent is minimalin comparison to the total time worked.Barnes acknowledgedthatadditional helpwas hiredin the ham room,partially becauseof an increase in the sliced baconbusiness.The ham roomand thesliced bacon department are in the same room.11Ann Schuff,an employee of Respondent for 8 years and a witness for General Counsel,acknowledged that the men work longer hours than the girls,and that the girls do not dothe cleanup work.12 Cipriano was self-contradictory in assertingthatBumpus continued to pull out floatsbut "he had the assistanceof males now ";is Schuffdescribed the floats as being on rollers, pulledwith ajack.Each float carries2,700 pounds of wieners. Schuff assertedBumpusaided the girls in pulling floats out be-fore Langster was hired.14To the extent that this statement constitutes a statementthat Mohonand Seay werenot hired to work in the wiener packaging department,it is a correct statement, to theextent it implies thatBlack and Lane had not worked in the hamdepartment,or thatHolt had notworkedin the bacon departmentit is not a correct statement.I so find 170DECISIONSOF NATIONALLABOR RELATIONS BOARDBarnes related that Motion had worked for the Respondent off and on for 7 or 8years but he was uncertain what the records reflected.15Barnes acknowledged that in the hearing in Case No. 26-CA-1388 that be hadasserted that Black, Holt, and Lane were in a layoff status and would be subject torecall or rehire "in the department" (wiener packaging).Barnes then asserted thatthere is a difference in recall as far as seniority goes "tin which the Board ruled,and it sustains that,the 30 day limit."16Barnes then asserted"ifwe thought theymight fill the job alright(in some other department)I think we might considerthem, yes, sir."Barnes acknowledged that in the past the discriminatees had beenrehired in(or employed in) one of the other departments.17Barnes asserted thatMohon had a total accumulated time of 6 or 7 years and that her time in the wienerdepartment had equaled or exceeded that of each of the three alleged discrimi-natees.18Barnes then denied that seniority made any difference,asserting thatseniority does not exist at the time of rehire.Barnes then asserted that he did notbelieveHolt, Black,or Lane had quite as much experience in the ham or bacondepartment as Mohon or Seay and that this was the only "consideration"he followed.Barnes, whose demeanor was not impressive,was self-contradictory relative tothe circumstances under which Mohon and Seay were selected for rehire ratherthan the three discriminatees.Barnes did not "believe"that the three discrimi-natees had "quite as much experience"asMohon or Seay in the ham and bacondepartment,then asserted"at least not anymore."Barnes asserted"this is the onlyconsideration I followed there,yes, sir."Barnes then denied that he had givenany consideration,at the time of hiringSeay,to the relative experienceof Holt,Black,and Lane.Similarly he did not weigh the experience of Mohon in relation-ship to the three named discriminatees at the time he hired Mohon.Barnes ac-knowledged that after the charges were filed he had checked the records,but whenhe testified he was uncertain as to which of the five named had the most experiencein the smoked meat department.Barnes explained that they have a combination crew in the"smoked meats"department that works on slicing bacon and wrapping hams.Cipriano assertedthatMohon and Seay were hired in"smoked meats wrapping."Barnes acknowl-edged that Seay had no seniority at the time she was rehired.He asserted he didnot consider her prior service but did consider her experience.He was uncertainwhether Seay had more experience in the smoked meat department than Black, Holt,or Lane, acknowledging that he would 'have to check the record.Barnes thenasserted that if the opening had been in the wiener packing department"Iwouldhave hired the oldest girl, or the oldest two if two jobs had been available in the(wiener)packing department,that were laid off;either Black,Holt or Lane.1 be-lieve that is the order,the way their seniority ranges."Barnes then asserted thereason he would consider the discriminatees for rehiring in the wiener departmentwas that they had far more experience than Seay in that department.Barnes admitted knowing that Mohon was a witness on behalf of the Companyin the hearing in Case No. 26-CA-1388, but asserted this fact was not consideredwhen she was rehired.Barnes did not recall that Mohon,in the prior hearing,requested that her name be withdrawn from the charge. Barnes did recall thatMohon had testified that she had not signed the union card while the three dis-criminatees had testified that each of them had signed a union card.Barnes deniedthat these facts had anything to do with Mohon being recalled,or rehired, inpreference to Holt,Black,and Lane. I do not credit this assertion of Barnes.is Janice Bagwell, an employee of Respondent at the time she testified, has worked inthe ham room for 21/.2years.She credibly testified that neither Seay nor Mohon workedin the ham room during that period, prior to May 1963Bagwell related that three orfour boys were hired as new employees,in the ham room, since January 1963.Barnesdid not deny the latter assertionHe related that the sliced bacon business increased,that he tried to cooperate with a local college by giving temporary employment to collegestudents during the peak season in sausage and smoked meat production.10Apparently Respondent asserts that seniority for the purpose of recall is limited to30 days.Actually the record does not substantiate any such conclusion,rather the recordindicates that a recall after 30 days constituted a rehiring and previous seniority was notcarried over.171 have notedsupra,footnote 8, the Board finding that Holt was rehired in the bacon,department on one occasion.18Mohon was below Black,Holt, and Lane inthe order of seniority,seesaps e,footnote B,. TENNESSEEPACKERS, INC., FROSTY MORN DIVISION171Contentions of the PartiesGeneral Counsel contends that the failure of Respondent to recall Holt, Black,and Lane was discriminatorily motivated, and that the reasons given by Respondentfor the hiring of new employees, and the rehiring of Seay and Mohon, are in factpretextuous.In Case No. 26-CA-1388, the Board found that in late May or early June 1962,the alleged discriminatees had signed union cards, talked openly about the Unionwith other employees in the presence of a supervisor, and that Respondent hadknowledge of the alleged, discriminatees' union activity at that time.The com-plaint in that case involved,interalia,an allegation that Respondent's failure torecall the alleged discriminatees was discriminatorilymotivated.Resolution, bythe Board, of this contention was pending at the, time of the events herein, inMay 1963.General Counsel contends that Respondent was thus on notice of thedesire of these three employees to be reemployed.General Counsel asserts that the Board's finding, in Case No. 26-CA-1388, thatthe layoff and failure to recall Holt, Black, and Lane was not discriminatory, wasbottomed on the testimony of SuperintendentBarnes,that it was his, intent to re-employ these individuals when production picked up. In contrast, General Counselcalls attention to Barnes' testimony in the instant case, that at the time he hiredSeay, and reemployed Mohon, he did not consider the three named individuals foremployment, even though they had more seniority at the time of layoff than Mohon,and had experience in the type of work for which these two individuals wereemployed.General Counsel calls attention to the inconsistencyof Barnesin asserting hereinthat an employee who is in layoff status for more than 30 days is considered per-manently separated with no rights of recall, while in the prior case his testimonywas that Holt, Black, and Lane were still considered in a laid-off category andsubject -to recall, at .the tune ' of the prior hearing, some 4 months after their layoff.General Counsel asserts that the hiring of male employees was a mere pretext.While Respondent asserted that male employees were capable of performing taskswhich female employees could not perform, the tasks assigned were principallythose formerly performed by female employees.Suggs' work of running the wienerpeeling machine was formerly the work of Black. In the case of Langster, the bulkof his work similarly was work formerly done by female employees, that of wrappingand packaging wieners.General Counsel urges that the moving of heavy objectswas work formerly done by Bumpus, who continues to do a portion of it. Finally,General Counsel asserts that Respondent's principal contention that its actions weremotivated by a desire for a more efficient operation and to speed up productiondoes not withstand close scrutiny.With three experienced employees available forrecall,Respondent selected a new employee (Langster) who spent all of a 10-hourday doing work formerly done by the experienced employees, including movementof floats.At the outset of the case, Respondent denied that it had employed anyone to dothe same work that was previously done by the alleged discriminatees.Respondentnow urges that it is the prerogative of management to determine, in the interest ofefficient operation of the plant, if men can do more work than girls.The Respond-ent also urges that it is the prerogative of management to determine "who couldbest do the job for which there was an opening," and that the three discriminateeswere not entitled, by reason of their union activity or prior testimony, to more con-sideration than Mohon and Seay.Concluding FindingsRespondent's initial defense that no one had been hired to do the work formerlydone by the three alleged discriminatees is obviously contrary to the facts andwithout merit.Clearly Suggs' running of the wiener peeling machine is the precisework formerly done by Black.The bulk of Langster's work was the work formerlydone by the discriminatees.Cipriano urges that approximately 15 minutes perday was saved by having Langster available to move floats.Cipriano's antiunionanimus was found by the Board in the prior case. I have not found Cipriano tobe a credible witness, largely on the basis of demeanor, as well as his self-contradic-tions, and the contradictions contained in his testimony compared to that of Barnes.Barnes' assertion that the hiring of men was only done to expedite and make theoperations more efficient is undocumented, unsupported, and self-serving, and is notcredited.How-new employees doing the same work as that formerly done by-ex-perienced employees could be more efficient is unexplained. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarnes first sought to establish that his reason for the selection of Seay andsMohon, who evidently worked in the ham room, in smoked meats, and in bacon,was motivated by reason of their greater experience in these departments.Barneswas then uncertain what,the records reflected, relative to comparative experience asbetween the two named and the three discriminatees, and retreated to a defense thathe gave no consideration to such a comparison.WhileBarnesasserted that he didnot check the records, for comparison, until after the charges in the instant casewere filed, he was unable to recite what he learned upon checking such records.Significantly he made no effort to produce records to substantiate his contentionthat Seay and Motion worked longer than the discriminatees in the ham or smokedmeat departments.Barnes, having testified in the hearing held on January 29-30, 1963, that thethree discriminatees were in layoff status and "subject to recall when production-improves," now asserts alternatively that these discriminatees would have been re-called, in the order of seniority, if work was available in the wiener packagingdepartment, but consideration of them in any other department would constitute arehiring--' I have taken official notice of two prior cases involving this Respondent in which,theBoard has found that Superintendent Barnes and Foreman Cipriano haveengaged in conduct which was found to be violative of Section 8(a)(3) and (1) ofthe Act.The Supreme Court has held that where occurrences within the 6-month limita-tions period in and of themselves may constitute, as a substantive matter, unfairlabor practices, earlier events may be utilized to shed light on the true character ofmatters occurring within the limitations period; Wand for that purpose Section 10(b)ordinarily does not bar such evidentiary use of anterior events.Local Lodge No.1424, International Associatioh of Machinists, AFL-CIO; and International Associa-tion of Machinists, AFL-CIO (Bryan Manufacturing Co.) v. N.L.R.B.,362 U.S.411, 416, 417.While such conduct at a time beyond the limitations of Section,10(b) of the Act do not serve as a basis of any finding of unfair labor practices, theycan properly be considered to explain ambiguous and equivocal conduct, and may beused to supply the real reason for alleged unlawful actions occurring within theSection 10(b) period.Shawnee Industries, Inc., Subsidiary of Thiokol ChemicalCorporation,140NLRB 1451;Paramount Cap Manufacturing Company,119'NLRB 785, 787.Respondent urges the right of management to make decisions with respect to thedischarge or hiring of employees.Respondent cites the following language fromtheWagner Iron Workscase.19'Obviously, the Act does not interfere with the employer's right to conducthis business, and, in doing so, to select and discharge his employees. It pro-scribes the exercise of the right to hire and fire only when it is employed as adiscriminatory device. . . .The Board may not "substitute its judgment forthat of the employer as to what is sufficient cause for discharge", ... and dis-crimination may not be inferred from an employee's mere membership in aunion.In theBrady Aviationcase20 the Court observed: ... if we could agreewith the majority that "Under the dissenters' apparent concept of the ,law theBoard would be bound to accept, to avoid the charge of substitution of judg-ment, the Respondent's unsupported economic contention", we should, ofcourse, agree with the majority that "this would lead to the absurd result thatno discrimination could ever be found unless the employer openly admitted it."We think, too, that the statement with which the majority concludes itsopinion: "In conclusion, we wish to state affirmatively that although we cannotcontrol the hazard of litigation which is a natural concomitant of doing business,no employer need fear an adverse finding by the Board simply because he rejectsa known union adherent, provided his decisionis inand not union considerations" is a correctone, assuming,as we do, that impliedin it isthe correct rule that the burden to make out a case of discriminationrests continuously on, and does not shift from, Board to respondent.The Board has held: Under the Act an employer must consider a request foremployment in a lawful, nondiscriminatory manner, and the question whether anapplication has been given such consideration does not depend on the availability of ajob at the time an application for employment is made.Consequently, the Act is19N.L.R.B. v. Wagner Iron Works,etat., 220 F.2d 126 (C.A. 7).20N.L.R.B. v. Brady Aviation Corporation,224 F. 2d 23, 25(CA. 5). TENNESSEE PACKERS, INC., FROSTY MORN DIVISION173violatedwhen an Employer fails to consider an application for employment forreasons proscribed by the Act, and the question of job availability is relevant onlywith respect to the employer's backpay obligation.Shawnee Industries, Inc., supra.The Board found, in Case No. 26-CA-1388, that General Counsel's contentiontherein, that Respondent "never intended to recall Holt, Black or Lane, becausethey were 'known union adherents,' " and that the temporary layoff was a blind fora permanent severance, was without merit.This conclusion was reached upon thebasis of representations made by Cipriano and Barnes upon inquiry by Holt andBlack as to when they would be recalled, and Barnes' testimony that Holt, Black,'and Lane were (in January 1963) "subject to recall when production.improves."Respondent now urges that no violation exists when it gave no consideration to therehiring of these discriminatees. I do not agree..On the one hand, Respondent urges that 'it would have recalled the discriminateesif there had been openings in the wiener packaging department, while on the otherhand, it is `undisputed that Mohon was rehired for other work.Mohon, the Board,found, was lower in seniority, was the only nonunion employee of, the five laid 'offin September 1962, and was a witness for Respondent in that case. Inv. Shedd-Brown Mfg. Co.,213 F. 2d 163, 174 (C.A. 7), the court said:.....the disproportionate treatment of union and nonunion workers may bevery persuasive evidence of discrimination,...and may create an inferenceof -discrimination leaving it to an employer to give an adequate explanation'of the discharge or layoff,.and when there is evidence tending to provethat the employer has openly expressed his hostility to union members, spe-,cificallywarning them that he has ways of getting,rid of a union man, andthere is no evidence negativing the inference of discrimination, we cannot say,that the inference thus created has been destroyed." 21-In theNachmancase 22 the Board said, in part: "This marked disproportion ofknown active union proponents and leaders among employees not recalled afterlayoff creates a strong inference that the failure to recall was motivated by dis-criminatory reasons." In disposing of Respondent's efforts to rebut this inference,the Board said: "As to the three employees not recalled because their jobs hadallegedly been abolished, each of them had performed more than one job in theplant and following their layoffs Respondent hired numerous new employees 'offthe street' to perform jobs that these three individuals had performed or werecapable of performing and yet were never offered the opportunity to do, althoughRespondent admittedly was satisfied with their past work preformance." 23Upon the entire record as a whole, I believe and hold that Respondents purportedreasons for failing to recall or rehire Nora Ann Black, Shirley Holt, and MyrtleLane, were pretexts, and that the real reasons and moving cause was the Unionand concerted activities of said employees, and their filing of charges, and givingtestimony under the Act, and said failure of Respondent constitutes discriminationwith respect to their hire and tenure of employment to discourage membership ina labor organization and an interference with the processes of the Board, in viola-tion of Section 8(a) (3 ), (4), and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade,-traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.-V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.u CitingN.L.R.B. v. Chicago Steel Foundry Company,142 F. 2d 306, 308(C.A. 7).22Nachman Corporation,144 NLRB 473.21See alsoN.L.R.B. v. W. C. Nabors,d/b/a W.C.Nabors Company,196 F. 2d 272,275-276, cert. denied 344 U.S. 865;N.L R B. v. Wilson Line, Inc.,122 F. 2d 809, 812(C.A.3) ; Syracuse Tank & Manufacturing Company, Inc.,133 NLRB 513, 525, andfootnote 15. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving found that the Respondent discriminatorily failed and refused to recallor reemploy Nora Ann Black, Shirley Holt, and Myrtle Lane, on and after May 6,1963, because of their union activities, and, further, because they filed chargesagainst the Respondent and gave testimony under the Act, I shall recommend thatthe Respondent offer to each of them immediate employment and full reinstatementto the former or substantially equivalent position of each without prejudice to theseniority and other rights and privileges of each.Consistentwithmy finding,supra,that others have been hired in place of, and in preference to, said discrimi-natees, I shall recommend that, if necessary, said replacements be discharged inorder to provide employment for the said discriminatees.I also recommend thatRespondent make each of the discriminatees whole for any loss of salary or paythey may have suffered by reason of Respondent's discrimination against them, bya payment to each of them a sum of money equal to that which each normallywould have earned from the date of said failure to recall or reemploy to the dateof said reinstatement, less the net earnings of each during said period.Said back-pay should be computed on a quarterly basis in the manner established by the Boardin F. W.Woolworth Company,90 NLRB 289. Interest on backpay shall be com-puted in the manner set forth inIsis Plumbing&Heating Co.,138 NLRB 716.It is also recommended that Respondent be ordered to make available to theBoard,upon request,payroll and other records to facilitate checking of the amountof earnings due.Further finding from the past conduct of the Respondent, and the nature of theunfair labor practices herein revealed, a 'likelihood that such practices may becontinued in the future,itwill be recommended that the Respondent cease anddesist from in any manner interfering with, restraining,or coercing its employeesin the exercise of the rights guaranteed by Section 7 of the Act 24Upon the foregoing findings of fact,and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, Local 405 is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating with respect to the hire and tenure of employment and termsand conditions of employment of Nora Ann Black,Shirley Holt,and Myrtle Lane,because they filed charges and gave testimony under the Act, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(4') and(1) of the Act.4.By discriminating with respect to the hire and tenure of employment andterms and conditions of employment of Nora Ann Black, Shirley Holt, and MyrtleLane, thereby discouraging the free exercise of the rights guaranteed by Section 7of the Act, and discouraging membership in and activities for the above-namedlabor organization,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in the case, I recommend that the Respondent, Tennessee Packers,Inc., Frosty Morn Division,its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, Local 405, or any other labor organization oftheir employees, by failing and refusing to reinstate or reemploy employees onPayoff,or in any other manner discriminating against them in regard to their hireand tenure of employment or condition of employment, because they filed chargesor gave testimony under the Act, or because they engaged in the free exercise oftheir statutory rights guaranteed' to them by Section.7 of the Act.-(b) In any. other manner interfering with, restraining,or coercing its employeesin the exercise of the right of self-organization, to form labor organizations, to joinor assist the above-named union, or any other labor organization, to bargain collec--May DepartmentStoresd/b/a Famous-Barr Companyv.N.L.R.B.,326 U.S. 376. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION175tively through representatives of their own choosing,and to engage in any otherconcerted activity for the purposes of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Offer to Nora Ann Black, Shirley Holt, and Myrtle Lane, immediate andfull reinstatement to their former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges previously enjoyed, andmake them whole for any loss ofpaythey may have suffered by reason of Respond-ent's discrimination against them in accordance with the recommendations set forthin the section entitled"The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due and the right of employment under the terms of theRecommended Order herein.(c)Post at its place of business in Clarksville,Tennessee,copies of the attachednotice marked "Appendix."25Copies of said notice,to be furnished by the RegionalDirector for the Twenty-sixth Region,shall, after being duly signed by the Respond-ent, be posted immediately upon receipt thereof,and be maintained by it for aperiod of 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered,defaced,or coveredby any other material.(d)Notify the Regional Director for the Twenty-sixth Region,in writing,within20 days from the date of the receipt of this Decision,what steps Respondent hastaken to comply with the foregoing Recommended Order.It is further recommended that unless within 20 days from the date of receiptof this Trial Examiner'sDecision,the Respondent shall notify the said RegionalDirector,in writing,that it will comply with the foregoing Recommended Order,26the National Labor Relations Board issue an order requiring Respondent to takethe aforesaid action.25 In the event this Recommended Order is adopted by the Board,the words"A Deci-sion and Order"shall be substituted for the words"The Recommended Order of a TrialExaminer"in the notice.In the further event that the Board's Order is enforced by a.decree of a United States Court of Appeals,the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"A Decisionand Order."26 In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations'Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Amalgamated Meat Cutters andButcher Workmen of North America,AFL-CIO,Local 405, or any other labororganization of our employees,by discriminating in regard to their hire ortenure of employment,or recall or reemployment of employees on layoff, orany term or condition of employment.WE WILL NOT fail or refuse to recall or rehire employees on layoff,or other-wise discriminate against them,because they have filed charges or given testi-mony under the Act.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor or-ganizations,to join or assist the above-named union or any other labor organiza-tion,to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any and all such activities.WE WILLoffer to Nora Ann Black, Shirley Holt, and Myrtle Lane, immediateand full reinstatement to their former or substantially equivalent positions, with-744-670-65-vol. 146-13 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDout prejudice to their seniority or other rights and privileges previously enjoyed,and make them whole for any loss of salary or pay suffered as a result of thediscrimination against them.All our employees are free to become, to remain,or to refrain from becomingor remaining,members of a labor organization of their own choosing.TENNESSEE PACKERS, INC., FROSTY MORN DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectly withthe Board'sRegionalOffice, 746 Fed-eral Office Building, 167 North Main Street, Memphis, Tennessee,Telephone No.534-3161,if they have any question concerning this notice or compliance with itsprovisions.United Mine Workers of America, Local No. 7083[Grundy Min-ing Company]andSouthern Labor Union.Case No. 10-CB-1401.February 27, 196.DECISION AND ORDEROn October 25, 1963, Trial Examiner Stanley N. Ohlbaum issuedhis Decision in the above case, finding that the Respondent had en-gaged in certain unfair labor practices, and recommending that itcease anddesist therefrom and take certain affirmative action, as setforth in his attached Decision.Thereafter, the Respondent filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reveiwed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Decisionof the Trial Examiner and the entire record in this case, includingthe exceptions and brief, and hereby adopts the findings, conclusions,and recommendationsof the Trial Examiner.ORDERThe Board adopts as its Order the Trial Examiner's RecommendedOrder with the amendment noted below.'1The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat the Respondent,United Mine Workers of America, Local No. 7083, its officers,agents,and representatives,shall:146 NLRB No. 20.